Citation Nr: 0119787	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1973.  He served in Vietnam from March 1969 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In October 1999, the Board issued a decision denying 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran appealed the October 1999 decision.  
In January 2001, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion of the parties 
to vacate the Board's October 1999 decision, and remand the 
issue on appeal.  

In March 2001 the Board wrote to the veteran's representative 
noting that the veteran could submit additional argument and 
evidence in support of the appeal and that such additional 
argument or evidence must be forwarded to the Board within 90 
days.  A letter was received form the veteran's attorney in 
April 2001.  He stated that the veteran had no additional 
evidence or argument to make.  Accordingly, the veteran's 
claim may now be considered by the Board. 


REMAND

The joint remand notes that the Board in its October 1999 
opinion failed to provide adequate reasons or bases for its 
determination that the veteran was not entitled to service 
connection for post-traumatic stress disorder.

The joint remand further notes that the duty to assist 
requires that the RO attempt to obtain Morning Reports, DA 
Form 1, from the National Personnel Records Center (NPRC) for 
the appropriate three month period(s) for which the veteran 
experienced his claimed stressors while serving in Vietnam.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This should include obtaining 
Morning Reports in an attempt to verify the veteran's claim 
that he saw a soldier who was decapitated and another who had 
been injured when he stepped on a mine.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed post-traumatic stress 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  The RO should send a letter to the 
veteran requesting that he describe in 
detail all of his claimed stressors.  The 
veteran should be requested to provide 
the approximate periods of time in which 
he witnessed one soldier decapitated and 
the another soldier step on a mine.  

3.  The RO should make a determination as 
to whether any stressor occurred while 
the veteran was engaged in combat 
activity with the enemy.  The RO should 
attempt to verify any of the stressors 
for which verification is possible, and 
for which there has been no RO finding 
that such stressor occurred while the 
veteran was engaged in combat activity 
with the enemy.  This should include 
contacting the Director, National 
Personnel Records Center (NPRC), ATTN:  
NCPMR-O, 9700 Page Avenue, St. Louis, MO  
63132, and attempt to obtain morning 
reports for the veteran's unit to which 
he was assigned in Vietnam, for the 
appropriate time period.  It is noted 
that, when ordering these morning reports 
they should be requested for a three-
month period, with inclusion of relevant 
unit designations at the company, 
battalion, and division levels.  

4.  If the RO has identified a verified 
or combat-related stressor, the veteran 
should be scheduled for a VA psychiatric 
examination.  The examiner should be 
asked to make a determination as to 
whether the veteran has post-traumatic 
stress disorder and, if so, to provide an 
opinion as to whether it is as likely as 
not that such post-traumatic stress 
disorder is a result of the verified or 
combat-related inservice stressor.  The 
veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



